

SABRA HEALTH CARE REIT, INC.
2013 BONUS PLAN
This Sabra Health Care REIT, Inc. 2013 Bonus Plan (this “Bonus Plan”) sets forth
the terms of the fiscal 2013 annual incentive bonus opportunity for employees
selected to participate in this Bonus Plan (each, a “Participant”). For
Participants who are expected to be impacted by the deductibility limits of
Section 162(m) (“Section 162(m)”) of the United States Internal Revenue Code of
1986, as amended (the “Code”), this Bonus Plan is intended to provide bonuses
that qualify as performance-based compensation within the meaning of
Section 162(m). With respect to Participants who are expected to be impacted by
the deductibility limits of Section 162(m), this Bonus Plan is adopted under
Section 5.2 of the Sabra Health Care REIT, Inc. 2009 Performance Incentive Plan
(the “Plan”), and bonuses payable under this Bonus Plan to such Participants
shall be subject to all of the terms and conditions of the Plan applicable to
Performance-Based Awards. Capitalized terms are defined in the Plan if not
defined herein.
1.
ADMINISTRATION

This Bonus Plan shall be administered by the Compensation Committee of the Board
(the “Committee”), which shall consist solely of two or more members of the
Board who are “outside directors” within the meaning of Section 162(m). The
Committee shall act as the Administrator of this Bonus Plan, and shall have all
of the administrative authority and powers with respect to this Bonus Plan as
specified in the Plan.
2.
AWARDS

Each Participant will be granted an “Award” under this Bonus Plan. Each Award
granted to a Participant represents the opportunity to receive a payment for the
Corporation’s 2013 fiscal year (the “Performance Period”) determined under the
terms and conditions of this Bonus Plan (a “Bonus”). The Committee shall
establish the target amount of each Participant’s Bonus prior to or during the
first ninety (90) days of the Performance Period, although the target Bonus
amount for Participants selected to participate in this Bonus Plan after this
period may be established at a later date. For Participants other than the
Section 162(m) Officers (as defined below), the Committee may delegate to the
Corporation’s President and Chief Executive Officer the authority to establish
the target amount of each such Participant’s Bonus.
3.
SECTION 162(M) PERFORMANCE REQUIREMENTS

3.1
EPS Performance Goal. Notwithstanding any other provisions of this Bonus Plan,
no Bonus shall be paid to any of Richard K. Matros, Harold W. Andrews, Jr. or
Talya Nevo-Hacohen (each, a “Section 162(m) Officer”) unless the Corporation
achieves an EPS target of $0.50 for the Performance Period (the “EPS Target”).
If the Corporation fails to achieve the EPS Target, no Bonuses shall be paid to
any Section 162(m) Officers, and all of their rights under this Bonus Plan will
automatically terminate. For purposes of this Bonus Plan, “EPS” means the
Corporation’s basic earnings per common or common equivalent share as determined
on a consolidated basis in accordance with generally accepted accounting
principles as applied in the Corporation’s financial reporting. When determining
EPS, the Committee shall make adjustments to the EPS Target to eliminate the
effect of (i) discontinued operations, (ii) the purchase or disposition of a
business, or (iii) any change in accounting policies or practices.

3.2
Maximum Bonus Amounts. If the Corporation achieves the EPS Target, the maximum
Bonus payable to any Section 162(m) Officer shall be as follows:

◦
For the Corporation’s President and Chief Executive Officer, the maximum Bonus
shall equal the greater of (1) $1,500,000 and (2) the aggregate value of (x) on
the date the Bonus is paid, a fixed number of shares of Common Stock determined
by dividing $1,500,000 by the closing price of our Common Stock on December 31,
2012, plus (y) the aggregate amount of any ordinary cash dividends paid on such
number of shares for which the record date is between January 1, 2013 and the
date the Bonus is paid; and

◦
For all other Section 162(m) Officers, the maximum Bonus shall equal the greater
of (1) $700,000 and (2) the aggregate value of (x) on the date the Bonus is
paid, a fixed number of shares of Common Stock


1



--------------------------------------------------------------------------------



determined by dividing $700,000 by the closing price of our Common Stock on
December 31, 2012, plus (y) the aggregate amount of any ordinary cash dividends
paid on such number of shares for which the record date is between January 1,
2013 and the date the Bonus is paid.
In no case, however, shall the amount of any Section 162(m) Officer’s Bonus
exceed the applicable limit set forth in Section 5.2.3 of the Plan.
3.3
Negative Discretion. For the avoidance of doubt, the Committee may exercise
negative discretion by reducing the amount of the Bonus payable to any Section
162(m) Officer from the maximum potential Bonus amounts specified in Section
3.2. The determination of Bonus amounts for Section 162(m) Officers pursuant to
the other provisions of this Bonus Plan shall be considered such an exercise of
negative discretion. For purposes of clarity, no such reduction shall increase
the amount of the maximum Bonus payable to any other Section 162(m) Officer.

4.
COMPLETED ACQUISITIONS PERFORMANCE CRITERIA

Subject to the limits of Section 3 and the provisions of this Section 4, the
amount of each Participant’s Bonus shall be based upon the U.S. dollar value of
real property acquisitions and investments for the Corporation’s portfolio
completed during the Performance Period (“Acquisitions”) as a percentage of the
targeted dollar value of Acquisitions established for the Performance Period as
follows:
Percentage of Targeted Dollar Value of Acquisitions Attained (%)
Percentage of Target Bonus
Becoming Payable as a Bonus (%)
Threshold Level
50%
First Intermediate Level
75%
100% (Target Level)
100%
Second Intermediate Level
125%
Maximum Level
175%

If the dollar value of Acquisitions attained is between the threshold level and
the first intermediate level, between the first intermediate level and the
target level, between the target level and the second intermediate level, or
between the second intermediate level and the maximum level, the percentage of
each Participant’s target bonus amount becoming payable as a Bonus shall be
pro-rated on a straight-line basis between the closest two percentages listed in
the table above. The Committee shall establish the threshold, all intermediate,
the target and the maximum levels of Acquisitions for the Performance Period
prior to or during the first ninety (90) days of the Performance Period.
Notwithstanding the other provisions of this Section 4, the Committee has
discretion to reduce (but not increase) the Bonus otherwise payable to any one
or more Participants based on the dollar value of Acquisitions attained. The
Committee may exercise such discretion on any basis it deems appropriate.
5.
NEWLY-HIRED PARTICIPANTS


2


 

--------------------------------------------------------------------------------



If any Participant is selected to participate in this Bonus Plan after the first
quarter of the Performance Period has elapsed, the Committee shall have the
discretion to make appropriate pro-rata adjustments to the target amount of the
Participant’s Bonus, the dollar value of Acquisitions targets contained in
Section 4 and to any of the other terms and conditions of this Bonus Plan.
6.
COMMITTEE DETERMINATION AND CERTIFICATION

As soon as practicable after the end of the Performance Period, the Committee
shall determine the amount of the Corporation’s EPS attained for the Performance
Period and the dollar value of Acquisitions attained for the Performance Period.
At this time, the Committee shall also determine the amount of each
Participant’s Bonus payable pursuant to this Bonus Plan. No Bonus shall be paid
to a Section 162(m) Officer unless and until the Committee has certified, by
resolution or other appropriate action in writing, (1) that the EPS Target has
been achieved, (2) the dollar value of Acquisitions attained for the Performance
Period as a percentage of the targeted dollar value of Acquisitions established
for the Performance Period, (3) the amount of the Bonus earned by each Section
162(m) Officer and (4) that any other material terms previously established by
the Committee or set forth in this Bonus Plan applicable to the Bonus were in
fact satisfied.
7.
CONTINUED EMPLOYMENT REQUIREMENT

Unless otherwise provided in a Participant’s employment agreement with the
Corporation, a Participant must remain continuously employed by the Corporation
or one of its Subsidiaries through the last day of the Performance Period in
order for any Bonus to become payable pursuant to this Bonus Plan. Unless
otherwise provided in a Participant’s employment agreement with the Corporation,
if a Participant terminates employment with the Corporation or one of its
Subsidiaries for any reason prior to the last day of the Performance Period,
all of the Participant’s rights under this Bonus Plan will automatically
terminate.
8.
PAYMENT OF BONUSES

Any Bonuses becoming payable pursuant to this Bonus Plan shall be paid to each
Participant as soon as practicable following the end of the Performance Period
and, for Section 162(m) Officers, after the Committee’s certification described
in Section 6 above, with all Bonuses to be paid no later than March 11, 2014.
For any Participant who failed to make any election with respect to this Bonus
Plan or who previously elected to receive payment of any Bonus becoming payable
pursuant to this Bonus Plan in cash, his or her Bonus shall be paid in cash. For
any Participant who previously elected to receive payment of any Bonus becoming
payable pursuant to this Bonus Plan in shares of Common Stock, his or her Bonus
shall be paid in a number of shares of Common Stock equal to (x) the amount of
the Bonus divided by (y) the closing price of a share of Common Stock on
December 31, 2012 (such number of shares, the “Earned Shares”). As part of the
Participant’s Bonus, any Participant receiving payment in shares of Common Stock
shall also be paid an additional number of shares of Common Stock equal to (1)
the aggregate amount of any ordinary cash dividends paid on the Earned Shares
for which the record date is between January 1, 2013 and the date the Earned
Shares are paid divided by (2) the closing price of a share of Common Stock on
the date immediately preceding the date the Earned Shares are paid.
9.
ADJUSTMENTS

Any Awards granted under this Bonus Plan, together with any shares of Common
Stock payable pursuant to this Bonus Plan, shall be subject to the adjustment
and corporate transaction provisions of Section 7 of the Plan.
10.
RECOUPMENT OF BONUS PAYMENTS

Any Bonuses becoming payable pursuant to this Bonus Plan shall be subject to the
terms of the Corporation’s recoupment, clawback or similar policy as it may be
in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of the Bonuses or any shares of Common Stock or other cash or property received
with respect to the Bonuses (including any value received from a disposition of
the shares acquired upon payment of the Bonuses).

3


 

--------------------------------------------------------------------------------



11.
GENERAL PROVISIONS

11.1
Rights of Participants.

(a)
No Right to Continued Employment. Nothing in this Bonus Plan (or in any other
documents evidencing any Award under this Bonus Plan) will be deemed to confer
on any Participant any right to continue in the employ of the Corporation or any
Subsidiary or interfere in any way with the right of the Corporation or any
Subsidiary to terminate his or her employment at any time.

(b)
Bonus Plan Not Funded. No Participant or other person will have any right or
claim to any specific funds, property or assets of the Corporation by reason of
any Award hereunder. To the extent that a Participant or other person acquires a
right to receive payment pursuant to any Award hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.

11.2
Force and Effect. The various provisions herein are severable in their entirety.
Any determination of invalidity or unenforceability of any one provision will
have no effect on the continuing force and effect of the remaining provisions.

11.3
Governing Law. This Bonus Plan will be construed under the laws of the State of
Maryland.

11.4
Construction.

(a)
Section 162(m). It is the intent of the Corporation that, with respect to any
Section 162(m) Officers, this Bonus Plan, Awards and Bonuses paid hereunder will
qualify as performance-based compensation or will otherwise be exempt from
deductibility limitations under Section 162(m). Any provision, application or
interpretation of this Bonus Plan inconsistent with this intent to satisfy the
standards in Section 162(m) shall be disregarded.

(b)
Section 409A. It is intended that Awards granted and Bonuses paid under this
Bonus Plan qualify as “short-term deferrals” within the meaning of the guidance
provided by the Internal Revenue Service under Section 409A of the Code and this
Bonus Plan shall be interpreted consistent with that intent.

11.5
Tax Withholding. Any Bonuses becoming payable pursuant to this Bonus Plan shall
be subject to the Corporation’s tax withholding rights in Section 8.5 of the
Plan. With respect to any Participant who receives payment of any Bonus becoming
payable pursuant to this Bonus Plan in shares of Common Stock, the Participant’s
previous tax withholding election (if any) under the Plan shall apply to any
shares of Common Stock that are paid, and shall determine whether the
Corporation satisfies its withholding obligations by requiring the Participant
to pay or provide for cash payment or by reducing the number of shares otherwise
deliverable.




4


 